Per Curiam:

Respondent Noah Kenneth Chasteen pled guilty to four counts of criminal conspiracy and assault and battery with intent to kill. He was sentenced to four concurrent twenty-one year terms. The State appeals from an order granting respondent’s application for post-conviction relief. We reverse.
*275The lower court vacated the sentence and ordered respondent be resentenced on the basis there existed evidence of material facts not previously presented. Code § 17-27-20(a) (4).
On Appeal from an order granting post-conviction relief, this Court must determine whether there is any evidence supporting the trial court’s findings of fact. Cf. Clark v. State, 259 S. C. 378, 192 S. E. (2d) 209 (1972); McCall v. State, 258 S. C. 463, 189 S. E. (2d) 6 (1972). Upon a review of the records of the guilty plea and post-conviction relief hearings, we fail to find any evidence supporting the trial court’s conclusion that the sentencing court was unaware of material facts which would justify vacating respondent’s sentence. The order vacating respon(dent’s sentence is reversed and the sentence reinstated.
Reversed.